Exhibit 10.3

 

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE “SHARES”) WILL BE, ACQUIRED SOLELY
FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF.  NEITHER THIS WARRANT NOR THE SHARES (TOGETHER, THE
“SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
DISPOSITION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.

 

POWER 3 MEDICAL PRODUCTS, INC.

 

WARRANTS FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

December 9, 2005

 

THIS CERTIFIES THAT, for value received, Trinity Financing Investments
Corporation or its registered assigns (the “Holder”) is entitled to subscribe
for and purchase from POWER 3 MEDICAL PRODUCTS, INC. (the “Company”), up to one
million (1,000,000) shares of the fully paid and nonassessable Common Stock,
(the “Shares”), of the Company at the price of fourteen cents ($.14) per share
(the “Exercise Price”) as provided herein, subject to the provisions and upon
the terms and conditions hereinafter set forth.

 

This Warrant is subject to the following terms and conditions:

 

1.                                       TERM AND VESTING.

 

(a)                                  TERM.  Subject to vesting requirements set
forth in Paragraph “b” of this Article ”1” of this Warrant, this Warrant is
exercisable, in whole or in part, any time from and after the date of issuance
of this Warrant and prior to expiration of eight years following the date of
issuance of this Warrant. 

 

(b)                                 VESTING.  The right to purchase the Shares
hereunder shall vest and become exercisable as follows: 100% of the Shares
subject to this Warrant are immediately vested.

 

2.                                       METHOD OF EXERCISE; PAYMENT.

 

(a)                                  CASH EXERCISE.  The purchase rights
represented by this Warrant may be exercised by the Holder, in whole or in part,
from time to time at the principal office of the Company, by delivering a
completed and duly executed Notice of Exercise (attached hereto as Exhibit ”A”)
and by the payment to the Company of an amount equal to the Exercise Price
multiplied by the number of the Shares being purchased, which amount may be
paid, at the

 

1

--------------------------------------------------------------------------------


 

election of the Holder, by wire transfer or check payable to the order of the
Company.  The person or persons in whose name(s) any certificate(s) representing
Shares shall be issuable upon exercise of this Warrant shall be deemed to have
become the holder(s) of record of, and shall be treated for all purposes as the
record holder(s) of, the Shares represented thereby (and such Shares shall be
deemed to have been issued) immediately prior to the close of business on the
date or dates upon which this Warrant is exercised.

 

(b)                                 STOCK CERTIFICATES.  In the event of any
exercise of the rights represented by this Warrant, certificates for the shares
of Common Stock so purchased shall be delivered to the Holder within seven
(7) business days after said exercise and, unless this Warrant has been fully
exercised or has expired, a new Warrant representing the shares with respect to
which this Warrant shall not have been exercised shall also be issued to the
Holder within such time.  Failure to deliver to the Holder certificates for the
shares of Common Stock so purchased within seven (7) business days after said
exercise shall result in a penalty of one thousand dollars ($1,000) per day for
each late day.

 

3.                                       STOCK FULLY PAID; RESERVATION OF
SHARES.  All of the Shares issuable upon the exercise of the rights represented
by this Warrant will, upon issuance and receipt of the Exercise Price therefor,
be fully paid and nonassessable, and free from all preemptive rights, rights of
first refusal or first offer, taxes, liens and charges with respect to the
issuance thereof.  During the period within which the rights represented by this
Warrant may be exercised, the Company shall at all times have authorized and
reserved for issuance sufficient shares of its Common Stock to provide for the
exercise of the rights represented by this Warrant.

 

4.                                       ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF SHARES.  Subject to the provisions of Article ”1” hereof, the number and kind
of Shares purchasable upon the exercise of this Warrant and the Exercise Price
therefor shall be subject to adjustment from time to time upon the occurrence of
certain events, as follows:

 

(a)                                  RECLASSIFICATION, CONSOLIDATION OR MERGER. 
In case of any reclassification of the Common Stock (other than a change in par
value, or as a result of a subdivision or combination), or in case of any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger with another corporation in which the Company is
a continuing corporation and in which the Company’s stockholders immediately
preceding such consolidation or merger own at least 50% of the voting securities
of the Company following such consolidation or merger and which does not result
in any reclassification of the Shares issuable upon exercise of this Warrant),
or in case of any sale of all or substantially all of the assets of the Company,
the Company, or such successor or purchasing corporation as the case may be,
shall execute a new Warrant, providing that the holder of this Warrant shall
have the right to exercise such new Warrant, and procure upon such exercise and
payment of the same aggregate Exercise Price, in lieu of the Shares of Common
Stock theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, consolidation, sale of all or substantially all of the
Company’s assets or merger by a holder of an equivalent number of shares of
Common Stock.  Such new Warrant shall provide for adjustments that shall be as
nearly equivalent as may

 

2

--------------------------------------------------------------------------------


 

be practicable to the adjustments provided for in this Paragraph “a” of this
Article ”4” of this Warrant.  The provisions of this Paragraph “a” of this
Article ”4” of this Warrant shall similarly apply to successive
reclassifications, consolidations, mergers, sales, leases or conveyances.

 

(b) STOCK SPLITS, DIVIDENDS AND COMBINATIONS.  In the event that the Company
shall at any time subdivide the outstanding shares of Common Stock, or shall
issue a stock dividend on its outstanding shares of Common Stock, the number of
Shares issuable upon exercise of this Warrant immediately prior to such
subdivision or to the issuance of such stock dividend shall be proportionately
increased, and the Exercise Price shall be proportionately decreased, and in the
event that the Company shall at any time combine the outstanding shares of
Common Stock, the number of Shares issuable upon exercise of this Warrant
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.

 

5.                                       REGISTRATION.  As more fully provided
in Paragraph 13, if the Company shall at any time seek to register or qualify
any of its capital stock or the securities holdings of any of its controlling
shareholders, on each such occasion it shall include all of the Holder’s shares
in such registration or qualification at the Company’s expense.  The Company
shall keep the registration effective until such time as the Holder has sold its
shares.

 

6.                                       ANTIDILUTION.

 

(a)                                  If, while this Warrant is outstanding, the
Company effects a subdivision of the outstanding Common Stock, the Exercise
Price then in effect shall be proportionately decreased and the number of Shares
issuable upon exercise of this Warrant shall be increased in proportion to such
increase of outstanding Common Stock, and conversely, if, while this Warrant is
outstanding, the Company combines the outstanding Common Stock, the Exercise
Price then in effect shall be proportionately increased and the number of Shares
issuable upon exercise of this Warrant shall be decreased in proportion to such
decrease in outstanding Common Stock.  Any adjustment under this Article ”6”
shall become effective as of the record date for such event.  For purposes of
this Article, a stock dividend shall be considered a split.

 

(b)                                 All calculations under this Article ”6”
shall be made to the nearest cent or to the nearest one-hundredth of a share, as
the case may be.

 

(c)                                  In any case in which this Article ”6” shall
require that an adjustment in the number of Shares be made effective as of a
record date for a specified event, the Company may elect to defer, until the
occurrence of such event, issuing to the Holder, if the Holder exercised this
Warrant after such record date, the Shares, if any, issuable upon such exercise
over and above the number of Shares issuable upon such exercise on the basis of
the number of shares of Common Stock in effect prior to such adjustment
provided, however, that the Company shall deliver to the Holder a due bill or
other appropriate instrument evidencing the Holder’s right to receive such
additional shares of Common Stock upon the occurrence of the event requiring
such adjustment.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Whenever there shall be an adjustment as
provided in this Article ”6”, the Company shall within fifteen (15) days
thereafter cause written notice thereof to be sent to the Holder pursuant to
Paragraph “c” of Article ”16”, which notice shall be accompanied by an officer’s
certificate setting forth the number of Shares issuable and the Exercise Price
thereof after such adjustment and setting forth a brief statement of the facts
requiring such adjustment and the computation thereof, which officer’s
certificate shall be conclusive evidence of the correctness of any such
adjustment absent manifest error.

 

(e)                                  The Company shall not be required to issue
fractions of shares of Common Stock or other capital stock of the Company upon
the exercise of this Warrant.  If any fraction of a share of Common Stock would
be issuable on the exercise of this Warrant (or specified portions thereof), the
Company shall pay lieu of such fraction an amount in cash equal to the same
fraction of the current market price on the date of the exercise of this
Warrant.

 

(f)                                    No adjustment in the Exercise Price per
Warrant shall be required if such adjustment is less than $.01; provided,
however, that any adjustments which by reason of this Article ”6” are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.

 

7.                                       NOTICES.  Upon any adjustment of the
Exercise Price and any increase or decrease in the number of Shares purchasable
upon the exercise of this Warrant in accordance with Article ”4” hereof, then,
and in each such case, the Company, within thirty (30) days thereafter, shall
give notice pursuant to Paragraph “c” of Article ”15” of this Warrant, which
notice shall state the Exercise Price as adjusted and, if applicable, the
increased or decreased number of Shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.

 

8.                                       CONDITION OF EXERCISE OF WARRANT.

 

(a)                                  Unless exercised pursuant to an effective
registration statement under the Act which includes the Shares so exercised, it
shall be a condition to any exercise of this Warrant that the Company shall have
received, at the time of such exercise, a representation in writing from the
recipient that the Shares being issued upon exercise, are being acquired for
investment and not with a view to any sale or distribution thereof.

 

(b)                                 Each certificate evidencing the Shares
issued upon exercise of this Warrant, shall be stamped or imprinted with a
legend substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”) OR ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO

 

4

--------------------------------------------------------------------------------


 

THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT. 

 

Subject to this Article ”8”, the Company may instruct its transfer agent not to
register the transfer of all or a part of this Warrant, or any of the Shares,
unless one of the conditions specified in the above legend is satisfied.

 

9.                                       FRACTIONAL SHARES.  No fractional
shares of Common Stock will be issued in connection with any exercise hereunder,
but in lieu of such fractional shares the Company shall make a cash payment
therefor upon the basis of the Exercise Price then in effect.

 

10.                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company represents and warrants to the Holder as follows:

 

(a)                                  This Warrant has been duly authorized and
executed by the Company and is a valid and binding obligation of the Company
enforceable in accordance with its terms;

 

(b)                                 The Shares have been duly authorized and
reserved for issuance by the Company and, when issued in accordance with the
terms hereof, will be validly issued, fully paid and nonassessable;

 

(c)                                  The rights, preferences, privileges and
restrictions granted to or imposed upon the Shares and the holders thereof are
as set forth in the Company’s Certificate of Incorporation, a true and complete
copy of which has been delivered to the original Holder of this Warrant; and

 

(d)                                 The execution and delivery of this Warrant
are not, and the issuance of the Shares upon exercise of this Warrant in
accordance with the terms hereof will not be, inconsistent with the Company’s
Certificate of Incorporation or Bylaws, as amended.

 

11.                                 REPRESENTATIONS AND WARRANTIES BY THE
HOLDER.  The Holder represents and warrants to the Company as follows:

 

(a)                                  This Warrant is being acquired for its own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Act.  Upon exercise of this Warrant, the Holder shall, if so requested by the
Company, confirm in writing, in a form reasonably satisfactory to the Company,
that the Shares issuable upon exercise of this Warrant are being acquired for
investment and not with a view toward distribution or resale.

 

(b)                                 The Holder understands that the Warrant and
the Shares have not been registered under the Act by reason of their issuance in
a transaction exempt from the registration and prospectus delivery requirements
of the Act pursuant to Section 4(2) thereof, and that they must be held by the
Holder indefinitely, and that the Holder must therefore bear the economic risk
of such investment indefinitely, unless a subsequent disposition thereof is
registered under the Act or is exempted from such registration. 

 

5

--------------------------------------------------------------------------------


 

(c)                                  The Holder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of this Warrant and the Shares purchasable
pursuant to the terms of this Warrant and of protecting its interests in
connection therewith.

 

(d)                                 The Holder is able to bear the economic risk
of the purchase of the Shares pursuant to the terms of this Warrant.

 

12.                                 RIGHTS OF STOCKHOLDERS.  No holder of this
Warrant shall be entitled, as a warrant holder, to vote or receive dividends or
be deemed the holder of Common Stock or any other securities of the Company
which may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the holder of this
Warrant, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.

 

13.                                 REGISTRATION.

 

(a)                                   If the Company shall at any time seek to
register or qualify any of its common stock or the securities holdings of any of
its controlling shareholders, on each such occasion it shall, without cost or
expense, include all of the Holder’s shares in such registration or
qualification.  The Company shall keep the registration effective until such
time as the Holder has sold its shares or the shares are eligible to be
transferred without restriction pursuant to the provisions of Rule 144(k) which
was promulgated by the Securities and Exchange Commission pursuant to §4(1) of
the Securities Act of 1933, as amended.  The Company agrees to provide an
opinion of counsel with respect to any sales of the shares by the Holder if such
sale is permissible under Rule 144(k).

 

(b)                                  All expenses in connection with preparing
and filing any registration statement under Paragraph “(a)” of this Article ”14”
of this Agreement shall be borne in full by the Company; provided, however, that
the holder shall pay any and all underwriting commissions and expenses and the
fees and expenses of any legal counsel selected by the holder to represent him
with respect to the sale of the Securities.

 

14.                                 OPINIONS.  The Company agrees that at such
time as this Warrant or the Shares may be sold under Rule 144 it will
(i) immediately take all actions necessary or reasonably requested by Holder so
that such persons may sell such securities under Rule 144 or 144(k), if
applicable, including, but not limited to, delivering or causing to be delivered
a legal opinion to the Company’s transfer agent and (ii) not directly or
indirectly take or fail to take any actions to prevent such sale.  The Company
shall, at its cost, provide the appropriate opinion letters to be issued by the
Company’s counsel in compliance with the provisions of Rule 144 with respect to
the transfer or sale of the Shares, if such transfer or sale is permissible
under Rule 144.

 

6

--------------------------------------------------------------------------------


 

Furthermore, the Company shall notify its transfer agent that Eaton & Van
Winkle, LLP is authorized to issue said opinion letters.

 


15.                                 MISCELLANEOUS.


 

(a)                                  Headings contained in this Warrant are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Warrant.

 

(b)                                  If any provision which is contained in this
Warrant should, for any reason, be held to be invalid or unenforceable in any
respect under the laws of any jurisdiction, such invalidity or unenforceability
shall not affect any other provision of this Warrant and this Warrant shall be
construed as if such invalid or unenforceable provision had not been contained
herein.

 

(c)                                   Any notice or other communication required
or permitted hereunder shall be sufficiently given if sent by (i) mail by
(a) certified mail, postage prepaid, return receipt requested and (b) first
class mail, postage prepaid (ii) overnight delivery with confirmation of
delivery or (iii) facsimile transmission with an original mailed by first class
mail, postage prepaid, addressed as follows:

 

To the Holder:

Trinity Financing Investments Corporation

 

300 East 55th Street

 

Apt. 14 D

 

New York, NY 10022

 

Attn: Trinity Bui, President

 

Fax No.: (212) 755-9309

 

 

With a copy to:

Eaton & Van Winkle, LLP

 

3Park Avenue

 

New York, NY 10016

 

Attn: Vincent J. McGill, Esq.

 

Fax No.: (212) 779 9928

 

 

To the Company:

POWER 3 MEDICAL PRODUCTS, INC.

 

3400 Research Forest Drive

 

 The Woodlands, Texas 773817000

 

Attn: Steven B. Rash

 

Fax No.: 281-466-1481

 

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

 

1065 Avenue of the Americas

 

New York, NY 10018

 

Fax No.:212-930-9725

 

Attn:  Darrin M. Ocasio, Esq.

 

or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If all of the methods of notice set forth in
this Paragraph “(c)” of this Article of this

 

7

--------------------------------------------------------------------------------


 

Warrant are impossible for any reason, notice shall be in writing and personally
delivered to the aforesaid addresses.  Each notice or communication shall be
deemed to have been given as of the date so mailed or delivered as the case may
be; provided, however, that any notice sent by facsimile shall be deemed to have
been given as of the date so sent if a copy thereof is also mailed by first
class mail on the date sent by facsimile.  If the date of mailing is not the
same as the date of sending by facsimile, then the date of mailing by first
class mail shall be deemed to be the date upon which notice is given; provided
further, however, that any notice sent by overnight delivery shall be deemed to
have been given as of the date of delivery.

 

(d)                                 This Warrant shall in all respects be
construed, governed, applied and enforced in accordance with the laws of the
State of New York applicable to contracts made and to be performed therein,
without giving effect to the principles of conflicts of law.  The parties hereby
consent to and irrevocably and exclusively submit to personal jurisdiction over
each of them by the Courts of the State of New York in any action or proceeding,
irrevocably waive trial by jury and personal service of any and all process and
specifically consent that in any such action or proceeding, any service of
process may be effectuated upon any of them by certified mail, return receipt
requested, in accordance with Paragraph “(c)” of this Article ”16” of this
Warrant.  In the event Trinity Financing commences legal action to enforce any
of the terms of this Agreement, the Company shall pay all legal fees and costs
incurred by Trinity Financing with respect to this Agreement.

 

(e)                                  Each of the parties further acknowledges
and agrees that (i) each has been advised by counsel during the course of
negotiations; (ii) each counsel has had significant input in the development of
this Agreement and (iii) this Agreement shall not, therefore, be construed more
strictly against any party responsible for its drafting regardless of any
presumption or rule requiring construction against the party whose attorney
drafted this agreement.

 

(f)                                    This Warrant and all documents and
instruments referred to herein (i) constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof and thereof, and (ii) are not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder.

 

(g)                                 The parties agree to execute any and all
such other further instruments and documents, and to take any and all such
further actions which are reasonably required to effectuate this Warrant and the
intents and purposes hereof.

 

(h)                                 This Warrant shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.

 

(i)                                     Except as otherwise expressly provided
herein, no waiver of any covenant, condition, or provision of this Warrant shall
be deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Warrant or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions, (ii) the

 

8

--------------------------------------------------------------------------------


 

acceptance of performance of anything required by this Warrant to be performed
with knowledge of the breach or failure of a covenant, condition or provision
hereof shall not be deemed a waiver of such breach or failure, and (iii) no
waiver by any party of one breach by another party shall be construed as a
waiver of any other or subsequent breach.

 

(j)                                     This Warrant may not be changed,
modified, extended, terminated or discharged orally, but only by an agreement in
writing, which is signed by the Payor and the Payee of this Warrant.

 

(k)                                  All Exhibits annexed or attached to this
Warrant are incorporated into this Warrant by reference thereto and constitute
an integral part of this Warrant.

 

(l)                                     The provisions of this Warrant shall be
deemed separable.  Therefore, if any part of this Warrant is rendered void,
invalid or unenforceable, such rendering shall not affect the validity or
enforceability of the remainder of this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

Issued this 9th day of December, 2005.

 


 


POWER 3 MEDICAL PRODUCTS, INC.


 


 


 


BY:


 


 /S/: STEVEN B. RASH


 


 


NAME:


 


 STEVEN B. RASH


 


 


TITLE:


 


 CHAIRMAN/CEO


 

 

 

 

 

Acknowledged and Accepted:

 

 

 

Trinity Financing Investments Corporation

 

 

 


BY:


/S/: TRINITY BUI


 


 

Trinity Bui, President

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

To: POWER 3 MEDICAL PRODUCTS, INC

 

 

Attention: Chief Financial Officer

 

1.  The undersigned hereby elects to purchase          shares of Common Stock of
POWER 3 MEDICAL PRODUCTS, INC pursuant to the terms of this Warrant, and tenders
herewith payment of the purchase price of such shares in full.

 

2.  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

                                                                          (Name)

 

 

                                                                          (Address)

 

3.  The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares and all representations and warranties of
the undersigned set forth in the attached Warrant are true and correct as of the
date hereof.

 

 


 


 


 


 


 


BY:


 


 


 


ITS:


 


 


 


 

 

Date:                                      ,                        

 

10

--------------------------------------------------------------------------------